Evans, P. J.
This case is of such importance that while I concur in the judgment that is rendered, and in the general views presented in the opinion of the court, I deem it proper to state, with some distinctness, my own views upon the subject involved; and I am the more inclined to do this because the opinion is entertained by perhaps a majority of the members of the bar throughout the State, that the act of the Legislature, by authority of which the one per cent, school tax is collected, is not warranted by the Constitution.
*587The act in question is entitled “An Act to Organize and “ Maintain a System of Public Free Schools.” The 5th Section of the act provides that “the school directors of each school “ district shall have authority to levy a tax of not exceeding one “ per cent., for the purpose of building school-houses and main- “ tabling schools in their respective school districts.” The authority for the delegation of the taxing power given by this section to the boards of school directors, is to be found in Section 3, Article 9, of the Constitution. It is there provided that “ The Legislature may lay off the State into' convenient school “ districts, and provide for the formation of a board of school “ directors in each district. It may give the district boards such “ legislative powers in regard to the schools, school-houses and “ school fund of the district, as may be deemed necessary and “ proper.”
These boards of school directors, when formed, become quasi corporations; and there can be no doubt that it was the purpose of the framers of the Constitution to empower the Legislature to clothe these boards with full powers in relation to the subjects enumerated. It would be a very narrow construction of the language used in the 3d Section of the 9th Article of the Constitution, to say that the Legislature was not authorized to confer upon these boards the power of taxation—a construction at variance with the general scope of that Article of the Constitution.
I do not feel that my official position imposes upon me any obligation to ignore the fact that there is a wide-spread dissatisfaction throughout the State with our public school system; and that this dissatisfaction is not confined exclusively to any political party. But I am of opinion that the criticism of the system that is indulged in both by the people and the members of the legal profession, should be directed against the Constitution rather than the acts of the Legislature passed in pursuance of its spirit. A careful consideration of the 9th Article of the Constitution will disclose the fact, that its framers contemplated a gigantic system of compulsory education, without parallel in *588the American Union, or perhaps in the world, in the extent of the revenues to he raised for its support, and in the amplitude and splendor of its machinery and appointments.
Section 1 of the Article provides that “ It shall he the duty “ of the Legislature of this State, to make suitable provisions “ for the support and maintenance of a system of public free “ schools, for the gratuitous instruction of all the inhabitants of “ this State between the ages of six and eighteen years.”
The scholastic age is thus made to cover a period of twelve years.
Section 5 of the Article provides that “ The Legislature, at “ its first session (or as soon thereafter as may be possible), shall “ pass such laws as will require the attendance on the public “ free schools of all the scholastic population thereof, for the “ period of at least four months of each and every year: pro- “ vided that, when any of the scholastic inhabitants may be “ shown to have received regular instruction for said period of “ time in each and every year, from any private teacher having “ a proper certificate of competency, this shall exempt them “ from the operation of the laws contemplated by this seer “ tion.”
The accomplished young lady who returns at the age of sixteen, with her diploma, from the best school of the country, to her home in Texas, finds herself still a school-girl, required to go to a public school four months in each year, or receive regular instruction from a private teacher, having a proper certificate of competency, for the. same length of time, until she is eighteen years of age.
Section 2 of the Article of the Constitution referred to, provides for the appointment of a Superintendent of Public Instruction ; and Section 3 provides that this officer “ shall reo- “ commend to the Legislature such provisions of law as may be “found necessary, in the progress of time, to the establishment “ and perfection of a complete system of education, adapted to “the circumstances and wants of the people of this State.” The establishment and perfection of a complete system of edu*589cation, involving the compulsory attendance of the children' of the State upon the schools, for at least four months in ¿very year, for twelve years, are the leading features of this Article of the Constitution. A degree of intellectual cultivation and development is aimed at which will make high-schools, colleges, and universities a necessary part of the system.
A large school fund is provided. Section 6 of the Article is as follows: “Asa basis for the establishment and endowment “of said public free schools, all the funds, lands, and other “ property heretofore set apart and appropriated, or that may “'hereafter be set apart and appropriated for the support and “ maintenance of public schools, shall constitute the public “ school fund. And all sums of money that may come to this “ State hereafter, from the sale of any portion of the public do“main of the State of Texas, shall also constitute a part of the “ public school fund; and the Legislature shall appropriate all “the proceeds resulting from sales of public lands of the State, to “ such public school fund; and the Legislature shall set apart, “for the benefit of public schools, one-fourth of the annual “revenue derivable from general taxation; and shall also cause “ to be levied and collected an annual poll tax of one dollar, on “ all male persons in this State, between the ages of twenty-one “ and sixty years, for the benefit of public schools. And the “ said fund, and the income derived therefrom, and the taxes “ herein provided for school purposes, shall be a perpetual fund, “ to be applied as needed, exclusively for the education of all “ the scholastic inhabitants of this State, and no law shall ever “ be made, appropriating such fund for any other use or purpose “ whatever.”
Section 7 provides, that “ the Legislature shall, if necessary, “ in addition to the income derived from the public school fund, “ and from the taxes for school purposes provided for in the “ foregoing section, provide for the raising of such amount by “ taxation, in the several school districts in the State, as will be “ necessary to provide the necessary school-houses in each dis- *590“ trict, and insure the education of all the scholastic inhabitants “ of the several districts.’’
This section gives a power of taxation which is by no means exhausted by the act of the Legislature authorizing the one per cent. tax. The power of taxation is commensurate with the magnitude of this scheme of education.
And the fact must not be overlooked that the framers of the Constitution manifested an active solicitude, that those of the scholastic age who had never enjoyed any of the advantages of education, should receive instruction as soon as possible.
Section 9, Article 9, of the Constitution, contains the following injunction to the Legislature: “It is made the imperative “ duty of the Legislature to see to it that all the children in the “ State, within the scholastic age, are without delay provided “ with ample means of education.” It was intended especially to benefit those who had grown up in slavery and ignorance, and who were approaching the age of eighteen years, after which the benefits of the schools could not be enjoyed.
Now, whether this Article of our Constitution be wise or not, whether compulsory education by the State accords with the principles of good government, it is not the province of this court to inquire. Neither courts nor legislatures, organized under the authority of the Constitution, have any discretion but to carry into effect its'several provisions.
I was a member of the convention which framed this Constitution, and presented it to the people. I did not approve of all of the provisions contained in Article 9, in relation to public schools, as the record of the convention will show. But I deemed the crisis so urgent, the necessity for a restoration of the State to constitutional relations with the Federal Union so overwhelming, that I did not feel at liberty to resist the adoption of the Constitution, because of my personal objections to its provisions.
As a member of this court, in common with my associates, I feel it to be my imperative duty to carry into effect all the provisions of the Constitution, not to evade them or construe them *591away. I feel at liberty, nevertheless, to say that, in my opinion, Article 9 of our Constitution is in its spirit in conflict with the true philosophy of popular or republican government.
It places it in the power of the State, by adopting a very high standard of public education, to take from the people more of their substance than is needful to the maintenance of their rights, and the promotion of their happiness and welfare. It authorizes too great an interference by the State with the divinely-appointed means for the training and elevation of the race; that means being the mysterious, but natural, powerful, and universal combination of parental affections and interest.
I only indicate my objections to the Constitution; I do not discuss them.
I think it also proper to say that if the Legislature, in attempting to carry into effect the provisions of Article 9 of the Constitution, has created a machinery inadequate to that end, and so defective as to fail in the accomplishment of the intended purpose, the legislation would be unconstitutional; and in that case, the courts ought to interfere by injunction to prevent the collection of money from the people, which cannot, for the want of efficient laws and agencies, be beneficially expended. But the record in this case does not present any question of this nature for our consideration, and when we look beyond the record to what is matter of history, we know that in some portions of the State, at least, the school system is successfully and beneficially administered.
The faults of administration, therefore, in other districts, if there be faults, are not so much chargeable to the law as to other causes.
It may be that in some portions of the State the popular prejudice is so great against the public school system, that capable and faithful agents cannot be found to administer the law. The remedy for such an evil is with the people themselves.
The successful working of any law depends at last upon the willingness of the people to cooperate with the agents of the law, in its administration. Those who are by education, by *592probity of character, and by permanent interest in the prosperity of the State, qualified to control the public schools, and to direct the expenditure of the school fund in such manner as to make the system conducive to the public good, cannot acquit themselves of the charge of neglect of duty, if they, out of prejudice against the public school system, permit its administration to fall into the hands of designing and incapable men.
I have said this much in the hope that it may lead to reflection.
I concur in the decision of the court.
Affirmed.